United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 22, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60016
                          Summary Calendar


TEREZA TEWELDE PAULOS,

                                         Petitioner,

                               versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL

                                         Respondent.




               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 881 269


Before JOLLY, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Tereza Tewelde Paulos, a native and citizen of Eritrea,

petitions this court for review of a decision by the Board of

Immigration Appeals summarily affirming the Immigration Judge’s

denial of Paulos’s application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).1




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      See 8 U.S.C. § 1158; 8 U.S.C. § 1231 (b)(3)(A); 8 C.F.R. §§
208.16 - 208.18.
     To demonstrate that she is a refugee, Paulos needed to make a

showing of “persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”2    An applicant “may qualify as

a refugee either because . . . she has suffered past persecution or

because . . . she has a well-founded fear of future persecution.”3

A finding of past persecution gives rise to a presumption of a

well-founded fear of future persecution; however, that presumption

may be rebutted if a preponderance of the evidence demonstrates

that conditions have changed.4      The IJ determined that Paulos’s

assertions of past persecution on account of a protected ground

were not credible.

     Paulos has failed to address the IJ’s adverse credibility

determination in her petition for review and, thus, any challenge

to this determination is waived.5      Even had Paulos challenged the

IJ’s credibility findings, the record does not compel a contrary




     2
      8 U.S.C. § 1101(a)(42)(A).
     3
      8 C.F.R. § 1208.13(b).
     4
      See 8 C.F.R. § 1208.13(b)(1).
     5
      See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003)
(treating as abandoned “issues concerning the merits of his
immigration appeal” since petitioner failed to argue that agency
finding was not supported by substantial evidence); cf. Thuri v.
Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004) (failure to raise CAT
claim in petition for review constitutes waiver).

                                   2
conclusion.6     Consequently,       we      need    not    consider    the   IJ’s

alternative determination that the government had rebutted any

presumption that had been raised as to a well-founded fear of

persecution.

     Paulos    concedes    that    she    is   not    eligible    for   voluntary

departure.     Paulos     also    concedes     that    as   the   standards    for

withholding of removal and relief under the CAT are higher than the

standard required to obtain asylum, if she fails in her request for

asylum, her requests for withholding of removal and relief under

the CAT likewise fail.

     Accordingly, Paulos’s petition for review is DENIED.




     6
      See Lopez de Jesus v. INS, 312 F.3d 155, 161 (5th Cir. 2002)
(“[S]uch a credibility determination may not be overturned unless
the record compels it.”); Efe v. Ashcroft, 293 F.3d 899, 905 (5th
Cir.   2002)   (“Credibility   determinations   are  given   great
deference.”); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994) (“We
cannot substitute our judgment for that of the BIA or IJ with
respect to the credibility of the witnesses or ultimate factual
findings based on credibility determinations.”).

                                         3